Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 and May 11, 2021 has been considered by the examiner.

Claim Objections
The following claims are objected to because of the following informalities: 
In claim 1, lines 7-8, “…from the transducer array received an ultrasound echo generated in the subject…” should be “…from the transducer array and received an ultrasound echo generated in the subject…” OR “…from the transducer array received ultrasound echo generated in the subject…”;
In claim 1, line 9, the IQ signal strings can be referred to as a first IQ signal string and a second IQ signal strings to clarify the IQ signal strings claimed in claims 3-4;
In claim 2, line 2, “…wherein the processor detects…” should be “…wherein the processor is further configured to detect…”;
In claims 4-9, “each first ultrasonic pulse” should be “first ultrasonic pulse” as in claim 1 the set is a first and second ultrasonic pulse, and not of a plurality of first ultrasonic pulses. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 7, 9, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakee et al. (US 20130245445 A1, published September 19, 2013) in view of Kawagishi et al. (US 2003018259 A1, published January 23, 2003) and Kawagishi et al. (US 20020147398 A1, published October 10, 2002), hereinafter referred to as Kakee, Kawagishi (US 20030018259 A1), and Kawagishi (US 20020147398 A1), respectively.
Regarding claim 1, Kakee teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasonic diagnostic apparatus 100) comprising: 
a transducer array (see pg. 2, col. 1, para. 0020 – “The ultrasonic probe 1 includes a plurality of piezo electric transducers.”); and 
a processor (Fig. 1, transmission/reception unit 11, Doppler processing unit 14, image processing unit 15) configured to 
transmit a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from the transducer array into a subject N times equal to or greater than at least two times (Fig. 1; see pg. 4, col. 1, para. 0059 – “…the phase polarity of an ultrasonic beam is made positive in the first transmission, and the phase polarity in the first transmission is reversed in the second transmission.”; see pg. 4, col. 2, para. 0060 – “…a plurality of sets of ultrasonic transmission/reception on the same scanning line, each including two times of ultrasonic transmission/reception, while reversing the phase polarity on the same scanning line. That is, one set of ultrasonic transmission/reception includes ultrasonic transmission/reception per formed with the positive polarity and ultrasonic transmission/reception performed with the negative polarity. For example, the transmission/reception unit 11 performs four sets of ultrasonic transmission/reception, each including two times of ultrasonic transmission/reception.”), 
acquire reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (Fig. 1; see pg. 2, col. 2, para. 0021 – “The 
acquire an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection on the reception signals in a determined range (Fig. 1; see pg. 2, col. 2, para. 0030 – “The quadrature detection circuit converts a reception signal into an I (In-phase) signal and a Q (Quadrature phase) signal in the baseband.”; see pg. 4, col. 2, para. 0063 – “…for the reception signal received by the ultrasonic probe 1, and then causes the quadrature detection circuit to convert the signal into I and Q signals (to be collectively referred to as reception signals hereinafter)…” which can be done for both the first and second ultrasonic pulses), 
detect a velocity of a tissue in the subject based on the IQ signal strings (Fig. 5, Perform CDI mode image processing S12; see pg. 3, col. 2, para. The CDI mode image processing circuit 1403 per forms CDI using the Doppler effect to frequency-analyze velocity information from the reception signal received from the transmission/reception unit 11…extract moving object information such as mean velocities…”), AND
generates an ultrasound image (see pg. 4, col. 1, para. 0052 – “The image processing unit 15…generates an ultrasonic image (a B-mode image, a Doppler image, or an image obtained by Superimposing a B-mode image and a Doppler image) as an ultrasonic image.”).
Kakee does not explicitly teach: 
correct phases of the IQ signal strings acquired from each reflection position in the subject based on the detected velocity of the tissue such that an influence of the velocity of the tissue is cancelled, 
acquire added signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse adjacent in time series using the IQ signal strings with the corrected phases, and 
generate an ultrasound image based on the added signal.
Whereas, Kawagishi (US 20030018259 A1), in the same field of endeavor, teaches correcting the phases of the IQ signal strings acquired from each reflection position in the subject based on the detected velocity of the tissue such that an influence of the velocity of the tissue is cancelled (see Abstract – “The phase difference between the two signals represents the motion of the tissue of the object between the first and second rates. The first or second reception signal is compensated on the basis of the phase difference.”; Fig. 3; see pg. 4, col. 1, para. 0055 – “A motion compensating processor 23 then processes the first reception signal “Aa” at the first rate and the second reception signal “Bb” at the second rate to eliminate the phase difference obtained by the motion estimating processor 21.”); AND
Whereas, Kawagishi (US 20020147398 A1), in the same field of endeavor, teaches:  
acquire added signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse adjacent in time series using the IQ signal strings with the corrected phases (see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…By combining the pair of echo signals obtained at the two rates, the fundamental frequency component almost cancels each other out…”; Fig. 2; see pg. 4, col. 2, para. 0059 – “The processor 27 then combines the first-rate echo signal 
generate an ultrasound image based on the added signal (Fig. 2, Display image processor 28, Display 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Kakee, by having the apparatus:
correct the phase of the IQ signal strings acquired from each reflection position in the subject based on the detected velocity of the tissue such that an influence of the velocity of the tissue is cancelled, as disclosed in Kawagishi (US 20030018259 A1); AND
acquire added signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse adjacent in time series using the IQ signal strings with the corrected phases, AND generate an ultrasound image based on the added signal, as disclosed in Kawagishi (US 20020147398 A1).
One of ordinary skill in the art would have been motivated to make this modification in order:
to use a phase-coded pulse compression scheme for ultrasound diagnosis, as taught in Kawagishi (US 20030018259 A1) (see pg. 1, col. 1, para. 0014); AND
to simultaneously realize narrowing of a ultrasonic beam, a reduction in sidelobe, an improvement in penetration, and uniformity of image quality in the depth direction, as taught in Kawagishi (US 20020147398 A1) (see pg. 1, col. 1, para. 0009). 
Furthermore, regarding claim 3, Kakee further teaches wherein the processor detects the velocity of the tissue in the subject using a velocity vector at each reflection position calculated (Fig. 1 and 3; see pg. 3, col. 2, para. 0050 – “The CDI (color Doppler imaging) mode image processing circuit 1403 performs CDI using the Doppler effect to frequency-analyze velocity information from the reception signal received subtraction of the IQ signals corresponding to the first ultrasonic pulse and the IQ signals corresponding to the second ultrasonic pulse adjacent in time series (see pg. 3, col. 2, para. 0049 – “…the autocorrelation circuit 1402 detects the phase difference between adjacent ultrasonic beams among reception signals at the respective sampling points or pixels…” with the subtraction done between signals of different phases). 
Furthermore, regarding claims 4 and 6, Kawagishi (US 20020147398 A1) further teaches wherein the processor acquires the added signals by performing both of addition of the IQ signals corresponding to each first ultrasonic pulse and the IQ signals corresponding to the second ultrasonic pulse immediately after IQ signals corresponding to the first ultrasonic pulse in time series AND addition of the IQ signals corresponding to each second ultrasonic pulse and the IQ signals corresponding to the first ultrasonic pulse immediately after the IQ signals corresponding to the second ultrasonic pulse in time series (Fig. 7; see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…”; see pg. 4, col. 1, para. 0055-0056 – “A combined echo signal is obtained by combining received echoes with positive and negative polarities…With respect to a first (first rate) ultrasonic wave pulse, a second (second rate) ultrasonic wave pulse is transmitted with an opposite phase.” with the IQ signals being the received echoes with opposite phase polarities).
Furthermore, regarding claims 7 and 9, Kawagishi (US 20020147398 A1) further teaches wherein the processor acquires the added signals by only one of addition of the IQ signals corresponding to each first ultrasonic pulse and the IQ signals corresponding to the second ultrasonic pulse immediately after the IQ signals corresponding to the first ultrasonic pulse in time series or addition of the IQ signals corresponding to each second ultrasonic pulse and the IQ signals corresponding to the first ultrasonic pulse immediately after the second ultrasonic pulse in time series (Fig. 7; see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…”; see 
Furthermore, regarding claims 10 and 12-13, Kawagishi (US 20020147398 A1) further teaches wherein the processor eliminates a signal due to the tissue in the subject from the acquired added signals (see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…By combining the pair of echo signals obtained at the two rates, the fundamental frequency component almost cancels each other out…”; Fig. 2; see pg. 4, col. 2, para. 0059 – “The processor 27 then combines the first-rate echo signal with the second-rate echo signal. As a consequence, the fundamental frequency components appearing with opposite phases cancel each other…”).
Furthermore, regarding claim 19, Kakee further teaches an apparatus further comprising: a display unit that displays the ultrasound image (Fig. 1; see pg. 2, col. 1, para. 0022 – “The monitor 2 displays the ultrasonic images generated by the apparatus main body 10…”). 
The motivation for claims 3-4, 6, 7, 9, 10, 12-13, and 19 was shown previously in claim 1. 
Regarding claim 20, Kakee teaches a method of controlling an ultrasound diagnostic apparatus (Fig. 1, ultrasonic diagnostic apparatus 100), the method comprising: 
transmitting a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from a transducer array into a subject N times equal to or greater than at least two times (see pg. 2, col. 1, para. 0020 – “The ultrasonic probe 1 includes a plurality of piezo electric transducers.”; see pg. 4, col. 2, para. 0060 – “…one set of ultrasonic transmission/reception includes ultrasonic transmission/reception 
acquiring reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (Fig. 1; see pg. 2, col. 2, para. 0021 – “The plurality of piezoelectric transducers of the ultrasonic probe 1 receive the ultrasonic waves as echo signals.”); 
acquiring an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the acquired reception signals (see pg. 2, col. 2, para. 0030 – “The quadrature detection circuit converts a reception signal into an I (In-phase) signal and a Q (Quadrature phase) signal in the baseband.”); 
detecting a velocity of a tissue in the subject based on the acquired IQ signal strings (Fig. 5, Perform CDI mode image processing S12); AND
generating an ultrasound image (see pg. 4, col. 1, para. 0052 – “The image processing unit 15…generates an ultrasonic image (a B-mode image, a Doppler image, or an image obtained by superimposing a B-mode image and a Doppler image) as an ultrasonic image.”).
Kakee does not explicitly teach: 
correcting phases of the IQ signal strings obtained from each reflection position in the subject based on the detected velocity of the tissue such that an influence of the velocity of the tissue is cancelled; 
acquiring added signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse adjacent in time series using the IQ signal strings with the phases corrected; and 
generating an ultrasound image based on the acquired added signals.
Whereas, Kawagishi (US 20030018259 A1), in the same field of endeavor, teaches correcting phases of the IQ signal strings obtained from each reflection position in the subject based on the detected velocity of the tissue such that an influence of the velocity of the tissue is cancelled (see Abstract – “The phase difference between the two signals represents the motion of the tissue of the object between the first and second rates. The first or second reception signal is compensated on the basis of the phase difference.”; Fig. 3; see pg. 4, col. 1, para. 0055 – “A motion compensating processor 23 then processes the first reception signal “Aa” at the first rate and the second reception signal “Bb” at the second rate to eliminate the phase difference obtained by the motion estimating processor 21.”); AND
Whereas, Kawagishi (US 20020147398 A1), in the same field of endeavor, teaches:  
acquiring added signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse adjacent in time series using the IQ signal strings with the phases corrected (see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…By combining the pair of echo signals obtained at the two rates, the fundamental frequency component almost cancels each other out…”; Fig. 2; see pg. 4, col. 2, para. 0059 – “The processor 27 then combines the first-rate echo signal with the second-rate echo signal. As a consequence, the fundamental frequency components appearing with opposite phases cancel each other…”); AND 
generating an ultrasound image based on the acquired added signals (Fig. 2, Display image processor 28, Display 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Kakee, by including to the method:
correcting the phase of the IQ signal strings acquired from each reflection position in the subject based on the detected velocity of the tissue such that an influence of the velocity of the tissue is cancelled, as disclosed in Kawagishi (US 20030018259 A1); AND
acquiring added signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse adjacent in time series using the IQ signal strings with the corrected phases, AND generating an ultrasound image based on the added signal, as disclosed in Kawagishi (US 20020147398 A1).
One of ordinary skill in the art would have been motivated to make this modification in order:
to use a phase-coded pulse compression scheme for ultrasound diagnosis, as taught in Kawagishi (US 20030018259 A1) (see pg. 1, col. 1, para. 0014); AND
to simultaneously realize narrowing of a ultrasonic beam, a reduction in sidelobe, an improvement in penetration, and uniformity of image quality in the depth direction, as taught in Kawagishi (US 20020147398 A1) (see pg. 1, col. 1, para. 0009). 

Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), as applied to claim 1 above, and in further view of Asano et al. (US 20090245785 A1, published October 1, 2009), hereinafter referred to as Asano.
Regarding claim 2, Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) teaches all of the elements as disclosed in claim 1 above, AND
Kakee further teaches the processor detects the velocity of the tissue in the subject using a velocity vector at each reflection position calculated (Fig. 1 and 3; see pg. 3, col. 2, para. 0050 – “The CDI (color Doppler imaging) mode image processing circuit 1403 performs CDI using the Doppler effect to 
Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) does not explicitly teach wherein the processor detects autocorrelation from the IQ signal string having a positive phase or negative phase between the acquired IQ signal strings.
Whereas, Asano, in an analogous field of endeavor, teaches wherein the processor detects autocorrelation from the IQ signal string having a positive phase or negative phase between the acquired IQ signal strings (Fig. 5; see pg. 5, col. 2, para. 0068 – “…first autocorrelation detector circuit 20 detects the correlation of the positive-phase component and the negative-phase component of the first reception signals…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), by having the apparatus detect autocorrelation from the signal having a positive phase or negative phase between the acquired signals, as disclosed in Asano. One of ordinary skill in the art would have been motivated to make this combination in order to output the positive phase digital signals to the subsequent signal processing circuit and output the negative phase digital signal to the low pass filter to extract only the fundamental wave component of the negative phase digital signal, as taught in Asano (see pg. 5, col. 2, para. 0066-67). 
Furthermore, regarding claim 5, Kawagishi (US 20020147398 A1) further teaches wherein the processor acquires the added signals by performing both of addition of the IQ signals corresponding to each first ultrasonic pulse and the IQ signals corresponding to the second ultrasonic pulse immediately after IQ signals corresponding to the first ultrasonic pulse in time series and addition of the IQ signals corresponding to each second ultrasonic pulse and the IQ signals corresponding to the first ultrasonic 
Furthermore, regarding claim 8, Kawagishi (US 20020147398 A1) further teaches wherein the processor acquires the added signals by only one of addition of the IQ signals corresponding to each first ultrasonic pulse and the IQ signals corresponding to the second ultrasonic pulse immediately after the IQ signals corresponding to the first ultrasonic pulse in time series or addition of the IQ signals corresponding to each second ultrasonic pulse and the IQ signals corresponding to the first ultrasonic pulse immediately after the second ultrasonic pulse in time series (Fig. 7; see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…”; see pg. 4, col. 1, para. 0055-0056 – “A combined echo signal is obtained by combining received echoes with positive and negative polarities…With respect to a first (first rate) ultrasonic wave pulse, a second (second rate) ultrasonic wave pulse is transmitted with an opposite phase.”).
Furthermore, regarding claim 11, Kawagishi (US 20020147398 A1) further teaches wherein the processor eliminates a signal due to the tissue in the subject from the acquired added signals (see pg. 3, col. 2, para. 0044-0045 – “Ultrasonic wave pulses having opposite phases are transmitted to each scan line at two rates…By combining the pair of echo signals obtained at the two rates, the fundamental frequency component almost cancels each other out…”; Fig. 2; see pg. 4, col. 2, para. 0059 – “The processor 27 then combines the first-rate echo signal with the second-rate echo signal. As a consequence, the fundamental frequency components appearing with opposite phases cancel each other…”).
The motivation for claim 5, 8, and 11 was shown previously in claim 2. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), as applied to claim 1 above, and in further view of Kawagishi et al. (US 20010034485 A1, published October 25, 2001), hereinafter referred to as Kawagishi (US 20010034485 A1).
Regarding claim 14, Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) teaches all of the elements as disclosed in claim 1 above.
Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) does not explicitly teach wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the acquired added signals.
Whereas, Kawagishi (US 20010034485 A1), in the same field of endeavor, teaches wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the acquired added signals (see pg. 3, col. 1, para. 0048 – “This received signal contains an echo from a harmonic component originating from the nonlinearity of vital propagation and an echo from a contrast medium.”; see pg. 3, col. 1, para. 0049 – “…the image contains form information and contrast medium information. The Doppler processor 7 generates a two- or three dimensional space distribution image of velocity, power, or variance by measuring a change in phase between received signals over time.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), by having the apparatus calculate at least one of power or a velocity of a nonlinear signal, as disclosed in Kawagishi (US 20010034485 A1). One of ordinary skill in the art would have been motivated to make this modification in order to eliminate a fundamental wave component without any motion artifacts, and both the contrast echo and a tissue harmonic component can be visualized, as taught in Kawagishi (US 20010034485 A1) (see pg. 6, col. 1, para. 0092). 

The motivation for claim 15 was shown previously in claim 14.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), as applied to claim 1 above, and in further view of Simpson et al. (US 20030229285 A1, published December 11, 2003), hereinafter referred to as Simpson.
Regarding claim 16, Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) teaches all of the elements as disclosed in claim 1 above.
Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) does not explicitly teach wherein the processor transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on each scanning line N times, and then, transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on the next scanning line N times.
Whereas, Simpson, in the same field of endeavor, teaches wherein the processor transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on each scanning line N times, and then, transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on the next scanning line N times (see pg. 3, col. 2, para. 0026 – “If a total of M pulses per line of sight (beam direction) are required, then NxM pulses must be transmitted…”). 
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), as applied to claim 1 above, and in further view of Phillips et al. (US 20050055178 A1, published March 10, 2005), hereinafter referred to as Phillips. 
Regarding claim 17, Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) teaches all of the elements as disclosed in claim 1 above.
Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1) does not explicitly teach wherein the processor transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on a determined number of scanning lines N times by repeating one-time sequential transmission of the first ultrasonic pulse on the determined number of scanning lines and then one-time sequential transmission of the second ultrasonic pulse on the determined number of scanning lines N times.
Whereas, Phillips, in the same field of endeavor, teaches wherein the processor transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on a determined number of scanning lines N 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Kakee in view of Kawagishi (US 20030018259 A1) and Kawagishi (US 20020147398 A1), by having the apparatus transmit the first set of pulses and second set of pulses for each of the multiple scanlines, as disclosed in Phillips. One of ordinary skill in the art would have been motivated to make this modification in order to improve contrast agent studies by offering one contrast agent imaging mode or configuration that is dynamically determined and optimized based on the user's selected transmit level, as taught in Phillips (see pg. 1, col. 2, para. 0007). 
Furthermore, regarding claim 18, Phillips further teaches wherein the processor transmits the set of the first ultrasonic pulse and the second ultrasonic pulse on a determined number of scanning lines N times by repeating one-time sequential transmission of the set of the first ultrasonic pulse and the second ultrasonic pulse on the determined number of scanning lines N times (see pg. 12, col. 2, claim 30 – “…a first of the plurality of transmit sequences has multiple transmit pulses with interpulse amplitude modulation for each of a plurality of scanlines and a second of the plurality of transmit sequences has multiple transmit pulses having a same amplitude and phase for each of the plurality of scan lines.”).
The motivation for claim 18 was shown previously in claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
W. Wilkening et al., “Phase-Coded Pulse Sequence for Non-Linear Imaging,” IEEE Ultrasonics Symposium, pp. 1559-1562, 2000 discloses a nonlinear imaging technique that uses pulse phased sequence of multiple transmits with different phases to allow the suppression of a selected harmonic. 
Angelsen et al. (EP 2287632 A1, published February 23, 2011) discloses ultrasound imaging that uses the nonlinear signal for imaging differences in tissue properties.
Averkiou (US 6319203 B1, published November 20, 2001) discloses an ultrasonic diagnostic imaging system in which nonlinear characteristics are extracted and the linear fundamental components canceled by combining the echo signals in a chosen receive passband.
Rosenzweig et al. (US 20190282212 A1, published September 19, 2019 with a priority date of March 13, 2018) discloses an ultrasound imaging system that uses a difference in displacements determined at the different frequency bands to reduce clutter contribution to displacements used for elasticity imaging. 
Hwang (US 6193662 B1, published February 27, 2001) discloses an ultrasonic diagnostic imaging system in which scanlines are received from spatially adjacent fundamental frequency transmit beams of opposite phase or polarity. 
L. F. Nock et al., “Synthetic Receive Aperture Imaging with Phase Correction for Motion and for Tissue Inhomogeneities – Part I: Basic Principles,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 39, no. 4, pp. 489-495, Jul. 1992 discloses a phased-array imaging system that uses phase correction to compensate for tissue motion and improve the image quality. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793